                   Case 1:21-cr-00066-JTN ECF No. 7, PageID.13 Filed 04/12/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                                    CRIMINAL MINUTE SHEET
USA v.       David Robert-Daniel Saylor, Sr.                                           Mag. Judge: Sally J. Berens

    CASE NUMBER                      DATE                TIME (begin/end)             PLACE                    INTERPRETER


 1:21-cr-00066-JTN                  4/12/2021            3:10 PM - 3:22 PM          Grand Rapids


APPEARANCES:
Government:                                             Defendant:                                     Counsel Designation:
Kristin Michelle Pinkston                               Sean Tilton                                    FPD Appointment


          OFFENSE LEVEL                               CHARGING DOCUMENT/COUNTS                           CHARGING DOCUMENT
                                                                                                       Read
Felony                                      Indictment, Counts 1-3                                     Reading Waived

             TYPE OF HEARING                                     DOCUMENTS                              CHANGE OF PLEA

✔   First Appearance                                 Defendant's Rights                       Guilty Plea to Count(s)
    Arraignment:                                     Waiver of                                of the
         mute              nolo contendre            Consent to Mag. Judge for
                           guilty                                                             Count(s) to be dismissed at sentencing:
         not guilty
                                                     Other:
    Initial Pretrial Conference
                                                                                              Presentence Report:
    Detention         (waived   )                                                                    Ordered      Waived
    Preliminary    (waived      )                Court to Issue:                                   Plea Accepted by the Court
    Rule 5 Proceeding                               Report & Recommendation
                                                                                                   No Written Plea Agreement
    Revocation/SRV/PV                               Order of Detention
                                                    Order to file IPTC Statements
    Bond Violation                                                                                  EXPEDITED RESOLUTION
                                                    Bindover Order
    Change of Plea                                  Order Appointing Counsel                       Case appears appropriate for
    Sentencing                                      Other:                                         expedited resolution
    Other:

                   ADDITIONAL INFORMATION                                                       SENTENCING
Held by video with defendant from Newaygo County Jail.                    Imprisonment:
                                                                          Probation:
                                                                          Supervised Release:
                                                                          Fine: $
                                                                          Restitution: $
                                                                          Special Assessment: $
                                                                          Plea Agreement Accepted:             Yes    No
                                                                          Defendant informed of right to appeal:         Yes      No
                                                                          Counsel informed of obligation to file appeal:  Yes     No


                  CUSTODY/RELEASE STATUS                                               BOND AMOUNT AND TYPE

Remanded to USM                                                       $

CASE TO BE:           Set for Hearing before Mag. Judge               TYPE OF HEARING: Arraignment/IPTC/Detention Hearing

Reporter/Recorder:          Digitally Recorded                        Courtroom Deputy:            J. Norton
